Citation Nr: 0303183	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral varicoceles with infertility prior to December 28, 
1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicoceles with infertility from December 28, 
1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active military service from February 1973 to 
June 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted the veteran's claim of 
entitlement to service connection for bilateral varicoceles 
with infertility and assigned a noncompensable rating 
evaluation effective as of January 8, 1992, the date of the 
veteran's claim.  The veteran expressed timely disagreement 
with the assigned rating evaluation and perfected a 
substantive appeal.

By rating action dated in October 1999, the RO determined 
that the veteran's service-connected bilateral varicoceles 
with infertility warranted an increased evaluation of 10 
percent, effective as of December 28, 1998, the date on which 
the medical evidence demonstrated an increase in disability.

This matter was previously before the Board in July 2000, at 
which time it was determined that the issue of entitlement to 
an increased evaluation for bilateral varicoceles with 
infertility should be split into two separate issues.  This 
was done 
because the initial noncompensable rating assigned for the 
disability, and the effective date of the increase to 10 
percent are effective as of two different dates, thereby 
creating two periods of disability ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Prior to December 28, 1998, the veteran's bilateral 
varicoceles were manifested by a fairly good sized varicocele 
on the left and some smaller varicoceles on the right, with 
testicles that were of normal consistency and shape, no 
nodularity, and tender left epididymis.

2.  As of December 28, 1998, the veteran's bilateral 
varicoceles were manifested by chronic scrotal pain, which 
required intensive management for tenderness, redness, and 
swelling.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral varicoceles with infertility prior to December 
28, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7525 (2002).

2.  The schedular criteria for a rating in excess of 10 
percent for bilateral varicoceles with infertility on and 
after December 28, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records showed no 
evidence of a varicocele when the veteran was examined for 
entrance in November 1972.

A service medical record dated in November 1973 shows that 
the veteran was seen for some tightness "above nuts and 
scrotum and over sternal muscle." 

At separation in June 1974 a left varicocele was noted.  

A VA examination report dated in November 1992 reveals that 
the veteran reported some increased sensitivity in the left 
testicle to jarring and when walking for long distances, with 
no difficulty with erection or ejaculation.  Physical 
examination revealed that the testes were normal in size.  
There was slight tenderness on the left.  

There was no evidence of masses, lumps or varicocele.  Sperm 
count was 5 million per milliliter with normal from 60 to 150 
per milliliter.  The diagnosis was hypospermia, cause 
unknown.

A private medical record dated in March 1993, revealed that 
the veteran had a varicocele in the left scrotum and that the 
varicocele was most likely the cause of infertility.

A VA examination report dated in August 1997 shows that the 
veteran reported chronic orchialgias associated with certain 
body movements, not on a daily basis.  He reported 
intermittent testicular pain, especially if he does not wear 
supportive clothing.  He reported having chronic swelling, 
especially on the left side.  He reported having pain in the 
testicles with intercourse and after ejaculation.  Physical 
examination revealed that the testes were slightly small, but 
of normal consistency and shape.  There was a varicocele 
present on the left and perhaps smaller varicoceles on the 
right.  The left epididymis was quite tender to palpation.  
The diagnosis was left varicocele, infertility, and chronic 
orchialgia.  He stated that the infertility was likely due to 
the left varicocele.  An ultrasound of the scrotum showed no 
abnormality.

A VA examination report dated in May 1998 shows that the 
veteran underwent a repeated ultrasound which revealed 
bilateral varicoceles.  The evidence showed that the his left 
varicocele developed in service.

VA outpatient treatment records dated from December 1998 to 
July 1999, reveal that the veteran presented to urgent care 
with reported chronic scrotal pain.  He underwent a left 
internal spermatic vein ligation.  He was noted to have local 
incisional tenderness and redness without significant 
swelling.  The sutures were removed and Steri-strips applied.  
He was advised to remain off work for two weeks, and return 
to the medical center at that time.  

A private medical record dated in October 2000 shows that 
physical examination of the veteran revealed normal sized 
testicles, with normal epididymides and vas, bilaterally.  
There was slight tenderness to the posterior aspect of the 
right testicle in the lower aspect.  There were no 
varicoceles palpable, bilaterally.

A VA examination report dated in January 2001, reveals that 
the veteran reported that he would experience significant 
testicular pain and discomfort about twice a month, which 
would last an hour or more.  He indicated that this was based 
mostly during time driving a truck or operating a backhoe.  
He added that he was very active most of the time and that 
his symptoms occurred while working.  Physical examination 
showed a normal penis, normal meatus, normal urethra.  Skin 
overlying the genitalia was normal.  There were no hernias.  
There was no evidence of the incision for the varicocelectomy 
done during the prior year.  The testes were symmetrical and 
were of normal size and consistency.  On the right side, 
there was some mild fullness of the scrotum, but not a 
clinical varicocele.  There was no change with Valsalva's, 
but the old veins could be felt within the scrotum.  It was 
obvious that he was were very tender to examination of the 
genitalia, particularly of the testes and the adnexa of the 
testes. 

The assessment was that the veteran no longer has clinical 
varicoceles.  The veins that remained were not believed to be 
causing his discomfort.  Since his discomfort was not 
relieved on the left side by varicocele ligation, obviously 
this was not the etiology of the pain initially.  Other than 
nerve blocks, there was not a reasonable chance of relieving 
this discomfort with any degree of certainty, and most 
certainly, exploration or scalpinization of the cord 
structures had not been successful. 

In an addendum to the aforestated examination report dated in 
March 2002, the examiner added that he could say 
unequivocally that the veteran's varicoceles were not caused 
by trauma in the 1970's.  He also stated that there was no 
question that a certain percentage, varying with reports, of 
individuals with varicocele have problems with infertility.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the appellant's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999), 38 C.F.R. § 4.2 (2002).
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2002).  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's bilateral varicoceles with infertility have 
been rated by the RO under Diagnostic Code 7525, pertaining 
to chronic epididymo-orchitis, which provides that the 
disability is to be rated as urinary tract infection.  
Urinary tract infections are rated as 10 percent disabling 
when the condition requires long-term drug therapy, 1-2 
hospitalizations per year, and/or require intermittent 
intensive management.

The maximum 30 percent rating is assigned for recurrent 
symptomatic infection requiring drainage, frequent 
hospitalization (more than 2 times yearly), and/or requiring 
continuous intensive management.  See 38 C.F.R. §§ 4.115a, 
4.115b (2002).  When manifested by poor renal function, the 
rating will be based on renal dysfunction.  However, in this 
case there is no evidence of renal dysfunction.

It is noted that Diagnostic Code 7525 also provides that for 
tubercular infections, epididymo-orchitis is to be rated in 
accordance with 38 C.F.R. § 4.88b or 4.89, which ever is 
appropriate.  In this case, however, as the veteran's 
bilateral varicoceles with infertility have not been 
attributed to a tubercular infection, such provisions are not 
applicable. 

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2002).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet finial as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  
38 C.F.R. § 3.159 (2002).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to notify 
the veteran and to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that the veteran indicated 
treatment at the VA Medical Center in Portland, Oregon; the 
VA Medical Center in Roseburg, Oregon; and the VA Medical 
Center in Los Angeles, California.  The veteran also 
indicated treatment with RIS, MD and AKN, MD.

The available treatment records have been obtained from the 
respective health care providers and have been associated 
with the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.


The veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as demonstrated in the 
documents described below, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional available evidence referred to by the veteran.

A specific notice letter were also sent to the veteran in 
October 2002 advising him of the types of evidence he should 
submit to support his claim.  The letter advised him that he 
could submit additional evidence himself or to sufficiently 
identify such evidence.  

The record also shows that the RO has informed the veteran of 
the evidence needed to substantiate his claim through 
issuance of a September 1998 rating decision; a Statement of 
the Case issued in February 1999; Supplemental Statements of 
the Case issued in October 1999 and October 2002; a Remand of 
the Board dated in July 2000, and associated correspondence.

The rating decision, Statement of the Case, Supplemental 
Statements of the Case, and Remand of the Board also advised 
him of the evidence that had been obtained and considered by 
the RO.  The documents noted above sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The Board finds no prejudice to the veteran in proceeding 
with his claim at this time because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duty to notify 
and the duty to assist.  Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist and the 
duty to notify has changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard, 4 Vet. App. at 393-394.

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced in any denials of 
those opportunities.

In the veteran's case at hand, as elaborated upon in detail 
above, the Board finds that he is not prejudiced by its 
consideration in the first instance of his claim under the 
new law.  As set forth above, VA has already met all 
obligations under the new law.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

Prior To December 28, 1998

The veteran maintains that the noncompensable rating 
evaluation which was in effect prior to December 28, 1998, 
for his service-connected bilateral varicoceles with 
infertility did not accurately reflect the degree of 
disability that he had experienced at that time.  

In this regard, lay assertions by the veteran are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, the reported 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The medical evidence of record prior to December 28, 1998, 
demonstrated that the veteran's disability warranted no more 
than a noncompensable rating.  In November 1992, his 
disability was manifested by testes which were normal in 
size; slight tenderness; and no evidence of masses, lumps or 
varicoceles.

Medical records from March 1993 to May 1998, revealed that 
there was evidence of a varicocele, but examination revealed 
slightly small testes of normal consistency and shape.  There 
was reported pain and some tenderness to palpation.

The Board finds that these symptoms are consistent with the 
noncompensable rating evaluation that was assigned effective 
prior to December 28, 1998.  The record contains no 
indication of symptomatology which would warrant the next 
higher rating of 10 percent.  There was no evidence of record 
which suggested long-term drug therapy, 1 to 2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  Likewise, there was no evidence of a 
urinary tract infection or voiding dysfunction, or that the 
veteran's disability required frequent hospitalizations or 
continuous intensive management.  Additionally, there was no 
evidence of removal or complete atrophy of both testicles.

In view of the foregoing, the Board finds that the veteran's 
bilateral varicoceles with infertility was appropriately 
rated as noncompensable under Diagnostic Code 7525 prior to 
December 28, 1998.  Since the preponderance of the evidence 
is against the claim for a compensable initial rating for the 
veteran's bilateral varicoceles with infertility, the 
benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b);  See 
Gilbert, 1 Vet. App. at 49.  The Board finds no basis for 
assignment of "staged" ratings other than what the RO has 
already promulgated.  Fenderson, supra.


On and After December 28, 1998

The veteran maintains that the 10 percent evaluation which is 
in effect as of December 28, 1998, for his service-connected 
bilateral varicoceles with infertility does not accurately 
reflect the degree of disability that he currently 
experiences.

As noted above, his lay assertions are considered to be 
competent evidence when describing symptoms of his 
disability, however, the reported symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 492.

The medical evidence of record as of December 28, 1998, 
demonstrated that the veteran's disability does not warrant 
an evaluation in excess of the currently assigned 10 percent.  

VA medical records dated from December 1998 to July 1999 
showed that the veteran underwent left internal spermatic 
vein ligation as a result of chronic scrotal pain.  There was 
tenderness and redness without significant swelling.  

An October 2000 physical examination revealed normal sized 
testicles, with normal epididymides and vas, bilaterally, and 
slight tenderness to the posterior aspect of the right 
testicle in the lower aspect.  There were no varicoceles 
palpable, bilaterally.

In January 2001, the veteran reported experiencing testicular 
pain and discomfort about twice a month.  Physical 
examination showed a normal penis, meatus, urethra, and skin 
overlying the genitalia.  

There was no evidence of a clinical varicocele, but there was 
tenderness associated with the genitalia, particularly of the 
testes and the adnexa of the testes. 



The Board finds that these symptoms are consistent with the 
10 percent evaluation which has been in effect since December 
28, 1998.  The record contains no indication of 
symptomatology which would warrant the next higher rating of 
30 percent.  

There is no evidence of a urinary tract infection or voiding 
dysfunction, and no evidence that the his disability requires 
frequent hospitalizations or continuous intensive management.  
The only evidence of record of intensive management was in 
December 1998.  Recent findings even suggest that there is no 
clinical evidence of varicoceles.  Additionally, there is no 
evidence of removal or complete atrophy of both testicles.

In view of the foregoing, the Board finds that the veteran's 
bilateral varicoceles with infertility was appropriately 
rated as 10 percent disabling under Diagnostic Code 7525 
effective as of December 28, 1998.  Since the preponderance 
of the evidence is against the claim for a rating evaluation 
in excess of 10 percent for the veteran's bilateral 
varicoceles with infertility, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b);  See Gilbert, 1 Vet. App. at 
49.  The Board finds no basis for assignment of "staged" 
ratings other than what the RO has already promulgated.  
Fenderson, supra.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321(b)(1).  



In the Statement of the Case dated in February 1999, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's bilateral varicoceles with infertility.  
Since this matter has been considered by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).  See also VAOPGCPREC 6-96.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2002).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  A review of the claims file 
does not show that the veteran's bilateral varicoceles with 
infertility have resulted in marked interference with 
employment or frequent periods of hospitalization.

Although the veteran reported an increase in symptomatology 
associated with driving a truck while at work, there is no 
evidence of marked interference with any employment endeavor 
as a result of his bilateral varicoceles with infertility.  
Additionally, although there was intensive management in 
December 1998, there is no evidence of frequent 
hospitalization for the bilateral varicoceles with 
infertility.

The Board acknowledges that the most recently acquired 
medical evidence reflects no evidence of varicoceles.  The 
Board has been unable to identify any factor consistent with 
an exceptional or unusual disability picture, and the veteran 
has pointed to none.


In short, the veteran's service-connected bilateral 
varicoceles with infertility do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral of his case for 
consideration of the assignment of an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) (2002).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral varicoceles with infertility prior to December 28, 
1998, is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral varicoceles with infertility from December 28, 
1998, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

